           Case 4:07-cv-05944-JST Document 5697 Filed 03/16/20 Page 1 of 2


                                                                Kassra P. Nassiri
                                                                NASSIRI & JUNG LLP
                                                                1700 Montgomery Street, Suite 207
                                                                San Francisco, CA 94111

                                                                (t) 415-762-3100 | (f) 415-534-3200
                                                                kass@njfirm.com | www.njfirm.com

                                         March 16, 2020

Via E-Filing

Honorable Judge Jon S. Tigar
U.S. District Court for the Northern District of California, Oakland Courthouse
1301 Clay Street
Oakland, California 94612

Re:      In re: Cathode Ray Tube (CRT) Antitrust Litigation, Indirect Purchaser Actions MDL
         No. 1917, Case No. C-07-5944-JST (N.D. Cal.)

Dear Judge Tigar:

         Spectrum Settlement Recovery, LLC (“Spectrum”), which has been hired by class
members representing approximately 38% of all timely-filed claims by value 1 to assist with their
recovery, writes in response to the March 13, 2020 Request of Financial Recovery Strategies to
Clarify Order Granting Motion for Preliminary Approval (“FRS Request,” ECF No. 5696) filed
by Financial Recovery Services, Inc. (“FRS”). The FRS Request seeks an additional order that
“(a) all claims filed as of the date of the [Preliminary Approval Order] shall be considered timely
and, if otherwise eligible, included in the distribution; or (b) if the Court is so inclined, all
otherwise eligible claims filed be a new deadline set by the Court – for example, July 8, 2020,
the date scheduled for the Final Approval Hearing – shall be considered timely and included in
the distribution.” (FRS Request at 2-3.)

        Spectrum respectfully opposes the FRS Request. We understand that the Court’s March
11, 2020 Order Granting Motion for Preliminary Approval (“Preliminary Approval Order,” ECF
No. 5695) does not explicitly resolve the issue of late-filed claims. We believe, however, that the
issue is not simply a matter of “clarifying” the Preliminary Approval Order, as FRS contends,
but rather requires careful consideration of the arguments already presented by interested parties.
(ECF Nos. 5588, 5595, 5608, 5609 and 5618.)

        Insofar as the Preliminary Approval Order does not allow for the filing of any new claims
(and IPP Counsel did not seek a new claims-filing period) and requires only limited additional
notice, December 7, 2015 should remain the operative deadline. As the Court is aware, IPP
Counsel previously argued against extending the filing deadline, and when presented with the
arguments in favor of such an extension, the Court repeatedly rejected them. (ECF Nos. 4235,


1
    See June 6, 2018 report submitted by The Notice Company (not posted to ECF).
          Case 4:07-cv-05944-JST Document 5697 Filed 03/16/20 Page 2 of 2


In re: Cathode Ray Tube (CRT) Antitrust Litig., Indirect Purchaser Actions
March 16, 2020
Page 2 of 2

4338 at 4-5, and In re Cathode Ray Tube (CRT) Antitrust Litig., 2016 WL 3648478, at *21 (N.D.
Cal. July 7, 2016).)

       As argued in Spectrum’s prior briefing, blanket acceptance of late-filed claims now,
without any showing of excusable neglect, would essentially result in there being two
deadlines—one for self-represented class members who relied on the deadline stated on the
settlement website, and a separate “hidden deadline” for third party claims filers, like FRS, who
continued to submit claims long after the deadline had passed and long after the claim form had
been removed from the settlement website. (ECF No. 5588 at 10-11.) 2

        Spectrum respectfully renews its request to be heard, at the July 8, 2020 Final Approval
Hearing or sooner as the Court may require, to present its arguments regarding why the
December 7, 2015 claim-filing deadline should be enforced. Spectrum believes that issue is
joined and already fully briefed but will, at the Court’s request, present renewed argument.


                                                           Respectfully submitted,
                                                           NASSIRI & JUNG LLP


                                                                /s/ Kassra P. Nassiri

                                                           Kassra P. Nassiri
                                                           Attorneys for Spectrum Settlement Recovery, LLC




2
 Indeed, a cursory review of FRS’s website reveals that FRS routinely submits late claims in
class action settlements. For many of the class action settlements FRS is working on, its website
states that “The deadline to file a claim has passed. FRS is still filing claims for new clients.
Acceptance is subject to Court approval.” See, e.g., Lithium Ion Battery Indirect case,
https://www.frsco.com/class-actions/ (linking to
https://docs.google.com/viewerng/viewer?url=https://www.frsco.com/wp-
content/uploads/2016/11/LithiumIonIndirect-1.pdf&time=1584316863597), last visited March
15, 2020).
